 

Exhibit 10.4

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of July 19, 2005

 

among

 

DIAMOND JO WORTH, LLC,

 

DIAMOND JO WORTH CORP.,

 

and

 

DIAMOND JO WORTH HOLDINGS, LLC,

 

and

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee,
as Secured Party.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

1.1

General Definitions

 

 

1.2

Definitions; Interpretation

 

2.

GRANT OF SECURITY

 

 

2.1

Grant of Security

 

 

2.2

Certain Limited Exclusions

 

 

2.3

Intercreditor Agreement

 

3.

SECURITY FOR OBLIGATIONS

 

 

3.1

Security for Obligations

 

 

3.2

Obligations Remain

 

4.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

 

4.1

Generally

 

 

4.2

Equipment and Inventory

 

 

4.3

Receivables Contracts

 

 

4.4

Investment Related Property

 

 

4.5

Intellectual Property

 

 

4.6

Commercial Tort Claims

 

 

4.7

Judgments

 

5.

FURTHER ASSURANCES; ADDITIONAL DEBTORS

 

 

5.1

Further Assurances

 

 

5.2

Additional Debtors

 

6.

ATTORNEY-IN-FACT

 

 

6.1

Power of Attorney

 

 

6.2

No Duty on the Part of Secured Party

 

7.

REMEDIES

 

 

7.1

Generally

 

 

7.2

Application of Proceeds

 

 

7.3

Investment Related Property

 

 

7.4

Intellectual Property

 

 

7.5

Cash Proceeds

 

 

7.6

Regulatory Matters

 

8.

CONTINUING SECURITY INTEREST; TRANSFER OF NOTES

 

9.

STANDARD OF CARE; SECURED PARTY MAY PERFORM

 

10.

INDEMNITY

 

11.

MISCELLANEOUS

 

 

11.1

Notices

 

 

11.2

Expenses

 

 

11.3

Subrogation

 

 

11.4

Debtor Waivers

 

 

11.5

Amendments and Waivers

 

 

11.6

Successors and Assigns

 

 

11.7

Independence of Covenants

 

 

11.8

Survival of Representations, Warranties and Agreements

 

 

11.9

No Waiver; Remedies Cumulative

 

 

i

--------------------------------------------------------------------------------


 

 

11.10

Severability

 

 

11.11

Headings

 

 

11.12

APPLICABLE LAW

 

 

11.13

SUBMISSION TO JURISDICTION

 

 

11.14

Counterparts

 

 

11.15

Gaming Laws

 

 

11.16

Effectiveness

 

 

11.17

Entire Agreement

 

 

11.18

The Mortgages

 

 

11.19

Indenture Controls

 

 

11.20

Trust Indenture Act Controls

 

 

 

 

 

 

 

 

 

Schedule I

Diligence Certificate

 

 

 

 

Exhibit A

Supplement to Security Agreement

 

Exhibit B

Control Agreement (Securities Accounts)

 

Exhibit C

Control Agreement (Deposit Accounts)

 

 

ii

--------------------------------------------------------------------------------


 

This PLEDGE AND SECURITY AGREEMENT, dated as of July 19, 2005 (this
“Agreement”), among Diamond Jo Worth, LLC, a Delaware limited liability company
(the “Company”), Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.”
and, together with the Company, the “Issuers”), Diamond Jo Worth Holdings, LLC,
a Delaware limited liability company (“Parent”), and each Subsidiary Guarantor
(as defined in the Indenture referred to below) from time to time party hereto
pursuant to Section 5.2 (the Issuers, Parent and each such Subsidiary Guarantor,
each a “Debtor” and collectively, the “Debtors”), and U.S. Bank National
Association, as Trustee (together with any successor Trustee pursuant to the
terms of the Indenture, the “Secured Party”), acting in the capacity of
collateral agent for the benefit of itself and the Holders.

 

R E C I T A L S:

 

WHEREAS, the Debtors and the Secured Party, have entered into an Indenture,
dated as of July 15, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), pursuant to which the Issuers
incurred indebtedness for certain notes (such notes, together with all
additional notes and all other notes issued thereunder in exchange for such
notes and additional notes, the “Notes”) and the other Debtors that are
Subsidiary Guarantors have guaranteed the payment of the Notes and the other
Obligations thereunder;

 

WHEREAS, each Issuer desires to secure the Notes and its other Obligations under
the Indenture, Parent desires to secure the Obligations of the Issuers under the
Notes and the Indenture and each other Debtor desires to secure its guarantee
under the Indenture by granting to the Secured Party, for the benefit of itself
and the Holders, security interests in the Collateral as set forth herein;

 

WHEREAS, certain of the Debtors may enter into a Senior Credit Facility pursuant
to clause (i) of Section 4.7(b) of the Indenture and in connection therewith,
also enter into an intercreditor agreement, substantially in the form of
Exhibit F to the Indenture, with the Secured Party and the Credit Facility
Secured Party (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Intercreditor Agreement”), which agreement,
among other things, will set forth, as between the Secured Party and the Credit
Facility Secured Party, the relative priority of their respective Liens in the
Collateral and their rights with respect thereto; and

 

WHEREAS, to induce the Initial Purchaser to purchase the Notes, each Holder to
hold the Notes to be held by it and U.S. Bank National Association to act in its
capacity as the Secured Party, each Debtor desires to pledge, grant, transfer,
and assign to the Secured Party, for its benefit and the benefit of the Holders,
a security interest in the Collateral to secure the Secured Obligations of such
Debtor, as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Debtor and the Secured Party agree as
follows:

 

1.                                      DEFINITIONS

 

1.1                               General Definitions.  In this Agreement, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivables
Contract or any Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

1

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the preamble.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Cash Proceeds” shall mean all proceeds of any Collateral received by any Debtor
consisting of cash, checks and other near-cash items.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Revised Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Section 2.1 hereof.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
the UCC, including, without limitation, all commercial tort claims listed and
described with specification on Schedule E of the Diligence Certificate (as such
schedule may be amended or supplemented from time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule A of the Diligence Certificate under the heading
“Commodities Accounts” (as such schedule may be amended or supplemented from
time to time).

 

“Company” shall have the meaning set forth in the preamble.

 

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Debtor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule B of the Diligence Certificate (as such schedule may be amended or
supplemented from time to time).

 

“Copyrights” shall mean all United States, state and foreign copyrights,
including but not limited to copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the applications referred to in Schedule B of the Diligence Certificate (as such
schedule may be amended or supplemented from time to time), (ii) all extensions
and renewals thereof, (iii) all rights corresponding thereto

 

2

--------------------------------------------------------------------------------


 

throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, (v) all licenses, claims, damages and proceeds of suit
arising therefrom, and (vi) all payments and rights to payments arising out of
the sale, lease, license, assignment, or other disposition thereof.

 

“Credit Facility Secured Party” shall mean, as the context may require, all or
any of the Senior Lien Creditor Representatives (as defined in the Intercreditor
Agreement).

 

“Debtor” and “Debtors” shall have the meanings set forth in the preamble.

 

“Deposit Accounts” shall mean all (i) ”deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all other accounts listed
on Schedule A of the Diligence Certificate under the heading “Deposit Accounts”
(as such schedule may be amended or supplemented from time to time).

 

“Diligence Certificate” shall mean the Pre-Closing UCC Diligence Certificate
dated as of the date of this Agreement and executed by each Debtor.

 

“DJW Corp.” shall have the meaning set forth in the preamble.

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in the UCC, (ii) all
machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, fixtures and tools (in each case,
regardless of whether characterized as equipment under the UCC), (iii) slot
machines, electronic gaming devices and related equipment and (iv) all
accessions or additions thereto, all parts thereof, whether or not at any time
of determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.

 

“Gaming Laws” shall mean the gaming laws of any jurisdiction or jurisdictions to
which the Company, any of its Restricted Subsidiaries or any of the Subsidiary
Guarantors is, or may at any time after the date hereof, be subject.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all tax refunds, all
licenses, permits, concessions and authorizations, and all Intellectual Property
(in each case, regardless of whether characterized as general intangibles under
the UCC) and exclude all Gaming Licenses held by a Debtor.

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).

 

“Governmental Authority” shall mean any agency, authority, board, bureau,
commission, department, office, public entity, or instrumentality of any nature
whatsoever of the United State federal or foreign government, any state,
province or any city or other political subdivision or otherwise, whether now or
hereafter in existence, or any officer or official thereof, including, without
limitation, any Gaming Authority.

 

3

--------------------------------------------------------------------------------


 

“Indemnitee” shall mean the Secured Party, and its and its Affiliates’ officers,
directors, employees and agents, and including, if the Secured Party or its
agent is a partnership, its partners, and if the Secured Party or its agent is a
trust, its trustee.

 

“Indenture” shall have the meaning set forth in the first recital.

 

“Indenture Documents” shall mean the Indenture, the Notes, the Security
Documents and the Registration Rights Agreement, and such other agreements,
instruments and certificates executed and delivered (or issued) by the Debtors
pursuant to the Indenture or any of the foregoing, as any or all of the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean:  (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof)
and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Intercreditor Agreement” shall have the meaning set forth in the third recital.

 

“Inventory” shall mean:  (i) all “inventory” as defined in the UCC and (ii) all
goods held for sale or lease or to be furnished under contracts of service or so
leased or furnished, all raw materials, work in process, finished goods, and
materials used or consumed in the manufacture, packing, shipping, advertising,
selling, leasing, furnishing or production of such inventory or otherwise used
or consumed in any Debtor’s business; all goods in which any Debtor has an
interest in mass or a joint or other interest or right of any kind; and all
goods which are returned to or repossessed by any Debtor, all computer programs
embedded in any goods and all accessions thereto and products thereof (in each
case, regardless of whether characterized as inventory under the UCC).

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC); and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Deposit Accounts, Securities
Accounts, Commodities Accounts and certificates of deposit.

 

“Issuers” shall have the meaning set forth in the preamble.

 

“Legal Requirements” means all applicable restrictive covenants, applicable
zoning and subdivision ordinances and building codes, all applicable health and
environmental laws and regulations, all applicable Gaming Laws and applicable
regulations, and all other applicable laws, ordinances, rules, regulations,
judicial decisions, administrative orders and other requirements of any
Governmental Authority having jurisdiction over any Debtor, the Collateral
and/or any Affiliate of such Debtor, in effect either at the time of execution
of this Agreement or at any time during the term hereof.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in the
UCC.

 

4

--------------------------------------------------------------------------------


 

“Material Collateral Contract” shall mean any contract or other arrangement to
which any Debtor is a party for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.

 

“Money” shall mean “money” as defined in the UCC.

 

“Notes” shall have the meaning set forth in the first recital.

 

“Parent” shall have the meaning set forth in the preamble.

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Debtor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule B of the
Diligence Certificate (as such schedule may be amended or supplemented from time
to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, including, but not limited to
each patent referred to in Schedule B of the Diligence Certificate (as such
schedule may be amended or supplemented from time to time), and with respect to
any and all of the foregoing, (i) all applications therefore including, without
limitation, the patent applications referred to in Schedule B of the Diligence
Certificate (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all inventions and improvements described therein,
(v) all rights to sue for past, present and future infringements thereof,
(vi) all licenses, claims, damages, and proceeds of suit arising therefrom, and
(vii) all payments and rights to payments arising out of the sale, lease,
license, assignment, or other disposition thereof.

 

“Payment Intangible” shall have the meaning specified in the UCC.

 

“Pledged Debt” shall mean all Indebtedness owed to such Debtor, including,
without limitation, all Indebtedness described on Schedule A of the Diligence
Certificate under the heading “Pledged Debt and Instruments” (as such
schedule may be amended or supplemented from time to time), issued by the
obligors named therein, the instruments evidencing such Indebtedness, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule A of the Diligence Certificate (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Debtor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all

 

5

--------------------------------------------------------------------------------


 

partnership interests listed on Schedule A of the Diligence Certificate (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Debtor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule A of the Diligence Certificate (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Debtor on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Debtor,
including, without limitation, all shares of capital stock described on
Schedule A of the Diligence Certificate (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Debtor in the entries on the books of the issuer
of such shares or on the books of any securities intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables Contracts” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) Instruments and (v) to the extent not otherwise
covered above, all other rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC; together with all of such Debtors’ rights, if any, in
any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records; provided, however, that Receivables Contracts shall not
include any Investment Related Property.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables Contracts, (ii) all books, correspondence, credit or other
files, Records, ledger sheets or cards, invoices, and other papers relating to
Receivables Contracts, including, without limitation, all tapes, cards, computer
tapes, computer discs, computer runs, record keeping systems and other papers
and documents relating to the Receivables Contracts, whether in the possession
or under the control of Debtor or any computer bureau or agent from time to time
acting for Debtor or otherwise, (iii) all evidences of the filing of UCC
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or secured parties, and certificates, acknowledgments, or
other writings, including, without limitation, lien search reports, from filing
or other registration officers,

 

6

--------------------------------------------------------------------------------


 

(iv) all credit information, reports and memoranda relating thereto and (v) all
other written or non-written forms of information related in any way to the
foregoing or any Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1 hereof.

 

“Secured Party” has the meaning set forth in the preamble.

 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule A of the Diligence Certificate under the heading
“Securities Accounts” (as such schedule may be amended or supplemented from time
to time).

 

“Software Embedded in Goods” means, with respect to any Goods, any computer
program embedded in Goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the Goods in such a manner that it customarily is considered part of the Goods
or (ii) by becoming the owner of the Goods a person acquires a right to use the
program in connection with the Goods.

 

“Supplement to Security Agreement” shall mean any supplement to this agreement
in substantially the form of Exhibit A.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
the UCC.

 

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Debtor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule B of the Diligence Certificate (as such schedule may be amended or
supplemented from time to time).

 

“Trademarks” shall mean all United States, state and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to the registrations and applications
referred to in Schedule B of the Diligence Certificate (as such schedule may be
amended or supplemented from time to time), all extensions or renewals of any of
the foregoing, all of the goodwill of the business connected with the use of and
symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

7

--------------------------------------------------------------------------------


 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Debtor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule B of the Diligence Certificate (as such schedule may be amended or
supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned by or used in, the
business of such Debtor (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral or the priority of security interests in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
priority.

 

1.2                               Definitions; Interpretation.  All capitalized
terms used herein (including the preamble and recitals hereto) and not otherwise
defined herein shall have the meanings ascribed thereto in the Indenture or, if
not defined therein, in the UCC.  References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.  Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  If any conflict or inconsistency
exists between this Agreement and the Indenture, the Indenture shall govern. 
All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

 

2.                                      GRANT OF SECURITY

 

2.1                               Grant of Security.  Subject to applicable
Gaming Laws, each Debtor hereby grants to the Secured Party a security interest
and continuing lien on all of such Debtor’s right, title and interest in, to and
under all property of such Debtor including, but not limited to the following,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located (such Debtor’s “Collateral”):

 

(i)                                     Accounts;

 

(ii)                                  Chattel Paper, together with all returned,
rejected or repossessed goods, the sale or lease of which shall have given or
shall give rise to chattel

 

8

--------------------------------------------------------------------------------


 

paper, and all property and goods both now owned and hereafter acquired by the
Debtors which are sold, leased, secured, or the subject of or otherwise covered
by, the Debtors’ Chattel Paper, together with all reversionary rights embodied
therein and all other rights incident to such property and goods;

 

(iii)                               Documents;

 

(iv)                              Goods (including Documents Representing Goods
and Software Embedded in Goods);

 

(v)                                 Instruments;

 

(vi)                              Insurance;

 

(vii)                           Intellectual Property;

 

(viii)                        Investment Related Property;

 

(ix)                                judgments;

 

(x)                                   Letter of Credit Rights;

 

(xi)                                Money;

 

(xii)                             Receivables Contracts and Receivable Records;

 

(xiii)                          Commercial Tort Claims;

 

(xiv)                         to the extent not otherwise included above, all
General Intangibles, Material Collateral Contracts and other personal property
of any kind;

 

(xv)                            to the extent not otherwise included above, all
Collateral Records, Collateral Support and Supporting Obligations relating to
any of the foregoing; and

 

(xvi)                         to the extent not otherwise included above, all
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing.

 

2.2                               Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include, and
no Debtor shall be deemed to have granted a security interest in, any of such
Debtor’s right, title or interest in any Excluded Asset.

 

2.3                               Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the relative rights and remedies of the Secured
Party hereunder and the Credit Facility Secured Party shall be subject to and
governed by the terms of the Intercreditor Agreement at any time the
Intercreditor Agreement is in effect, and in the event of any inconsistency
between the terms hereof and the Intercreditor Agreement, the Intercreditor
Agreement shall control at any time the Intercreditor Agreement is in effect.

 

9

--------------------------------------------------------------------------------


 

3.                                      SECURITY FOR OBLIGATIONS

 

3.1                               Security for Obligations.  This Agreement
secures, and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all obligations and liabilities of every
nature of each Debtor now or hereafter existing under the Indenture Documents to
which such Debtor is a party (all such obligations and liabilities being the
“Secured Obligations”).

 

3.2                               Obligations Remain.  Notwithstanding anything
herein to the contrary,

 

(a)                                  each Debtor shall remain liable under any
partnership agreement or limited liability company agreement relating to any
Pledged Partnership Interest or Pledged LLC Interest and/or any other contracts
and agreements included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed;

 

(b)                                 the exercise by the Secured Party of any of
its rights hereunder shall not release any Debtor from any of its duties or
obligations under the contracts and agreements included in the Collateral until
title or all rights thereto has been transferred from such Debtor in accordance
with such contracts or agreements; and

 

(c)                                  the Secured Party shall not have any
obligation or liability under any partnership agreement or limited liability
company agreement relating to any Pledged Partnership Interests or Pledged LLC
Interests or any other contracts and agreements included in the Collateral by
reason of this Agreement or any other Security Document, nor shall the Secured
Party be obligated to assume or perform any of the obligations or duties of any
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder by reason of this Agreement or any other Security
Document.

 

4.                                      REPRESENTATIONS AND WARRANTIES AND
COVENANTS

 

4.1                               Generally.

 

(a)                                  Representations and Warranties.  Each
Debtor hereby represents and warrants, on the Issue Date, that:

 

(i)                                     it owns the Collateral purported to be
owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired,
will continue to own or have such rights in each item of the Collateral, in each
case free and clear of any and all Liens, rights or claims of all other Persons
other than Permitted Liens, including, without limitation, liens arising as a
result of such Debtor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person;

 

(ii)                                  it has indicated in Section I of the
Diligence Certificate (as such section may be amended or supplemented from time
to time): (w) the taxpayer identification number of such Debtor and the
organization identification

 

10

--------------------------------------------------------------------------------


 

number of such Debtor, if any, provided by the Secretary of State of such
Debtor’s state of organization, (x) the type of organization of such Debtor, (y)
the jurisdiction of organization of such Debtor and (z) the jurisdiction where
the chief executive office or its sole place of business, as the case may be,
is, and for the five (5)-year period preceding the date hereof has been,
located.

 

(iii)                               the full legal name of such Debtor is as set
forth in Section I of the Diligence Certificate and it has not done in the last
five (5) years, and does not do, business under any other name (including any
trade-name or fictitious business name) except for those names set forth in
Section I of the Diligence Certificate (as such section may be amended or
supplemented from time to time);

 

(iv)                              the names of all companies with which such
Debtor has merged or consolidated in the last five (5) years, together with the
dates of such mergers or consolidations are set forth in Section I of the
Diligence Certificate;

 

(v)                                 the location(s) at which such Debtor has
kept or maintained Equipment or Inventory in the last five (5) years that is
Collateral under this Agreement is set forth in Section II of the Diligence
Certificate;

 

(vi)                              such Debtor has not within the last five
(5) years become bound (whether as a result of merger or otherwise) as debtor
under a security agreement entered into by another Person, which has not
heretofore or concurrently with the delivery hereof been terminated;

 

(vii)                           the security interests granted by each Debtor in
the Collateral of such Debtor to Secured Party hereunder constitute valid
security interests in such Collateral securing the payment of the Secured
Obligations of such Debtor, and upon the filing of all UCC financing statements
naming such Debtor as “debtor” and the Secured Party as “secured party” and
describing such Collateral in the filing offices set forth opposite such
Debtor’s name in Section I of the Diligence Certificate (as such section may be
amended or supplemented from time to time) and, to the extent not subject to
Article 9 of the UCC, upon the recordation of the security interest granted
hereunder in Patents, Trademarks and Copyrights in the applicable patent,
trademark and copyright registries (including the United States Patent and
Trademark Office and the United States Copyright Office), and the registration
of all unregistered Copyrights and other filings delivered by such Debtor, the
security interests granted to the Secured Party hereunder constitute perfected
Liens (subject in the case of priority only to Permitted Liens) on all such
Collateral (other than Collateral constituting goods covered by certificates of
title, Money, deposit accounts, Letter of Credit Rights and insurance policies);

 

(viii)                        all actions, consents and approvals, including all
filings, notices, registrations and recordings necessary for the exercise by the
Secured Party of the voting or other rights provided for in this Agreement or
the

 

11

--------------------------------------------------------------------------------


 

exercise of remedies in respect of the Collateral have been made or obtained
except to the extent any actions, consents or approvals are required (A) in the
case of any action, to be performed by the Secured Party or (B) under applicable
Gaming Laws, the Intercreditor Agreement or any Intellectual Property license,
contract or agreement;

 

(ix)                                other than the UCC financing statements
filed in favor of the Secured Party, no effective UCC financing statement,
fixture filing or other instrument similar in effect under any applicable law
covering all or any part of the Collateral is on file in any filing or recording
office except for (x) UCC financing statements for which proper termination
statements have been delivered to the Secured Party for filing and (y) UCC
financing statements filed in connection with Permitted Liens;

 

(x)                                   no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
either (i) the pledge or grant by any Debtor of the Liens purported to be
created in favor of the Secured Party hereunder or (ii) the exercise by Secured
Party of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vii) above,
(B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities, (C) to the extent any authorizations, consents or approvals are
required under applicable Gaming Laws, the Intercreditor Agreement or any
Intellectual Property license, contract or agreement and (D) to the extent any
actions are required to be performed by the Secured Party;

 

(xi)                                all written information supplied by any
Debtor with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects; and

 

(xii)                             none of the Collateral constitutes, or is the
Proceeds of, “farm products” (as defined in the UCC).

 

(b)                                 Covenants and Agreements.  Each Debtor
hereby covenants and agrees that until the Secured Obligations have been paid in
full:

 

(i)                                     except for the security interest created
by this Agreement, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, except Permitted Liens;

 

(ii)                                  it shall not produce, use or permit any
Collateral to be used unlawfully or in violation of any provision of this
Agreement or any applicable statute, regulation or ordinance or any policy of
insurance covering the Collateral;

 

(iii)                               it shall (A) not change such Debtor’s name,
identity, corporate structure, sole place of business or chief executive office,
as the case may be, or jurisdiction of organization unless it shall have
(1) notified the Secured

 

12

--------------------------------------------------------------------------------


 

Party in writing, by executing and delivering to the Secured Party a completed
Supplement to Security Agreement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto, at least
thirty (30) days prior to any such change, identifying such new proposed name,
identity, corporate structure, sole place of business or chief executive office,
as the case may be, or jurisdiction of organization and providing such other
information in connection therewith as the Secured Party may reasonably request
or (2) taken all actions necessary or advisable to maintain the continuous
validity and perfection of the Secured Party’s security interest in the
Collateral intended to be granted and agreed to hereby and (B) notify the
Secured Party of any tradename established by such Debtor within thirty (30)
days following such establishment;

 

(iv)                              upon such Debtor or any officer of such Debtor
obtaining knowledge of any event not generally known to the public at large, it
shall promptly notify the Secured Party in writing of any such event that could
reasonably be expected to have a material adverse effect on (A) the value of a
significant portion of the Collateral, (B) the ability of any Debtor or the
Secured Party to dispose of the Collateral or any significant portion thereof
pursuant to applicable law or agreements that could reasonably be expected to
affect such ability or (C) the rights and remedies of the Secured Party in
relation to the Collateral or any significant portion thereof, including,
without limitation, the levy of any legal process against the Collateral or any
significant portion thereof;

 

(v)                                 it shall use commercially reasonable efforts
(which shall not require the payment of cash to, or the reimbursement of fees
and expenses of, such landlord or the making of any material concessions under
any such lease) to deliver to the Secured Party landlord consents, to the extent
it occupies and has business activities on any premises as a lessee under a
lease, executed by the landlord in respect of such lease the effect of which
would subordinate the claims of such landlord to the Liens created under this
Agreement and enable the Secured Party to access such premises without delay for
the purpose of enforcing such Liens; and

 

(vi)                              it shall, on request of the Secured Party,
cause other Persons (including without limitation those in possession of any
Collateral) to execute and deliver in favor of the Secured Party
acknowledgments, consents and control agreements necessary, or desirable and
commercially reasonable in furtherance of the purposes of this Agreement.  All
matters shall be in form and substance reasonably acceptable to the Secured
Party and shall be at such Debtor’s cost.

 

4.2                               Equipment and Inventory.

 

(a)                                  Representations and Warranties.  Each
Debtor represents and warrants, on the Issue Date, that:

 

13

--------------------------------------------------------------------------------


 

(i)                                     all of the Equipment and Inventory
included in the Collateral is kept only at the locations specified in Schedule C
of the Diligence Certificate; and

 

(ii)                                  any Goods now or hereafter produced by any
Debtor included in the Collateral have been and will be produced in compliance
with the requirements of the Fair Labor Standards Act, as amended.

 

(b)                                 Covenants and Agreements.  Each Debtor
covenants and agrees that:

 

(i)                                     it shall not deliver any Document
evidencing any Equipment and Inventory to any Person other than the issuer of
such Document to claim the Goods evidenced therefor or the Secured Party or the
Credit Facility Secured Party or any other holder or representative of a holder
of a Permitted Lien; and

 

(ii)                                  if any Equipment or Inventory is in
possession or control of any third party (other than the Credit Facility Secured
Party), it shall join with the Secured Party in notifying the third party of the
Secured Party’s security interest and use its commercially reasonable efforts
(which shall not require the payment of cash to, or the reimbursement of fees
and expenses of, such third party or the making of any material concessions
under any contract or agreement relating to such Equipment or Inventory) in
obtaining an acknowledgment from the third party that it is holding the
Equipment and Inventory for the benefit of the Secured Party and other holders
of Permitted Liens.

 

4.3                               Receivables Contracts.  Covenants and
Agreements:  Each Debtor hereby covenants and agrees that until the Secured
Obligations have been paid in full, it shall keep and maintain at its own cost
and expense satisfactory and complete records of the Receivables Contracts.

 

4.4                               Investment Related Property.

 

(a)                                  Representations and Warranties.  Each
Debtor hereby represents and warrants, on the Issue Date, that:

 

(i)                                     Schedule A of the Diligence Certificate
(as such schedule may be amended or supplemented from time to time) sets forth
all of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests
and Pledged Trust Interests owned by any Debtor and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests, percentage of partnership interests or
percentage of beneficial interest of the respective issuers thereof indicated on
such Schedule;

 

(ii)                                  it is the record and beneficial owner of
the Pledged Equity Interests free of all Liens, rights or claims of other
Persons other than Permitted Liens;

 

(iii)                               without limiting the generality of
Section 4.1(a)(v), no consent of any Person including any other general or
limited partner, any other member

 

14

--------------------------------------------------------------------------------


 

of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation or perfection of the
security interest of the Secured Party in any Pledged Equity Interests or the
exercise by the Secured Party of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof;

 

(iv)                              none of the Pledged LLC Interests nor Pledged
Partnership Interests are or represent interests in issuers that are: 
(a) registered as investment companies, (b) are dealt in or traded on securities
exchanges or markets or (c) have opted to be treated as securities under the UCC
of any jurisdiction;

 

(v)                                 Schedule A of the Diligence Certificate (as
such schedule may be amended or supplemented from time to time) sets forth under
the heading “Pledged Debt” all of the Pledged Debt owned by any Debtor and all
of such Pledged Debt has been duly authorized, authenticated or issued, and
delivered and is the legal, valid and binding obligation of the issuers thereof
and is not in default and constitutes all of the issued and outstanding
inter-company Indebtedness evidenced by an instrument or certificated security
of the respective issuers thereof owing to such Debtor;

 

(vi)                              Schedule A of the Diligence Certificate sets
forth under the headings “Securities Accounts,” “Deposit Accounts,” and
“Commodities Accounts,” respectively, all of the Securities Accounts, Deposit
Accounts and Commodities Accounts in which each Debtor has an interest.  Each
Debtor is the sole entitlement holder of each such Securities Account, Deposit
Account and Commodities Account, and such Debtor has not consented to, and is
not otherwise aware of, any Person having “control” (as defined in the UCC)
over, or any other interest in, any such Securities Account, Deposit Account or
Commodity Account, or any securities or other property credited thereto (other
than Secured Party and the Credit Facility Secured Party); and

 

(vii)                           The Secured Party has valid and enforceable
control agreements with all Persons with whom each Debtor has Deposit Accounts
or with all securities intermediaries maintaining any Securities Accounts of, or
on behalf of, such Debtor.  As to other Collateral in which perfection of a
security interest may be obtained by control, all actions have been taken so as
to ensure that the Secured Party has control of such Collateral, other than as
permitted hereby in the absence of an Event of Default.

 

(b)                                 Covenants and Agreements.  Each Debtor
hereby covenants and agrees that until the Secured Obligations have been paid in
full:

 

(i)                                     in the event it acquires rights in any
Investment Related Property after the date hereof, it shall deliver to the
Secured Party a completed Supplement to Security Agreement, substantially in the
form of Exhibit A attached hereto, together with all Supplements to Schedules
thereto,

 

15

--------------------------------------------------------------------------------


 

reflecting such new Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Secured Party shall attach to all Investment Related
Property immediately upon any Debtor’s acquisition of rights therein and shall
not be affected by the failure of any Debtor to deliver a supplement to
Schedule A of the Diligence Certificate as required hereby;

 

(ii)                                  except as provided in the next sentence,
in the event such Debtor receives any dividends, interest or distributions on
any Investment Related Property, or any securities or other property upon the
merger, consolidation, liquidation or dissolution of any issuer of any
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Debtor shall immediately take all
steps, if any, necessary, or advisable and commercially reasonable to ensure the
validity and perfection of the Secured Party over such Investment Related
Property (including, without limitation, delivery thereof to the Secured Party);

 

(iii)                               it shall comply with all of its obligations
under any partnership or limited liability company agreement or limited
liability company agreement relating to Pledged Partnership Interests or Pledged
LLC Interests and shall enforce all of its rights with respect to any Investment
Related Property related to Persons that are not Subsidiary Guarantors;

 

(iv)                              each Debtor consents to the grant by each
other Debtor of a security interest in all Investment Related Property to the
Secured Party and, without limiting the foregoing, consents to the transfer of
any Pledged Partnership Interest and any Pledged LLC Interest to the Secured
Party or its nominee following an Event of Default and to the substitution of
the Secured Party or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto;

 

(v)                                 with respect to any Investment Related
Property consisting of Securities Accounts or Securities Entitlements, it shall
cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into an agreement substantially in the form of
Exhibit B hereto pursuant to which the securities intermediary shall agree to
comply with the Secured Party’s “entitlement orders” without further consent by
such Debtor.  With respect to any Investment Related Property that is a “Deposit
Account”, it shall cause the depositary institution maintaining such account to
enter into an agreement substantially in the form of Exhibit C hereto, pursuant
to which the Secured Party shall have both sole dominion and control over such
Deposit Account and “control” (within the meaning of Section 9-104 of the UCC)
over such Deposit Account.   Such Debtor shall have entered into such control
agreement or agreements with respect to: (i) any Securities Accounts, Securities
Entitlements or Deposit Accounts that

 

16

--------------------------------------------------------------------------------


 

exist on the Issue Date and (ii) any Securities Accounts, Securities
Entitlements or Deposit Accounts that are created or acquired after the Issue
Date, as of or prior to the deposit or transfer of any such Securities
Entitlements or funds, whether constituting moneys or investments, into such
Securities Accounts or Deposit Accounts (provided, however, that no Debtor shall
be obligated to comply with the terms of this clause (v) with respect to any
Deposit Account or Securities Account if the average closing balance for a
period of five consecutive Business Days of such Deposit Account or Securities
Account, when taken together with the average closing balance for such period of
all other Deposit Accounts and Securities Accounts of all of the Debtors
(including such Debtor) with respect to which such terms have not been complied
with, does not exceed $500,000 in the aggregate); and

 

(vi)                              with respect to any Investment Related
Property in which it currently has rights, it shall have complied with the
provisions of this Section on or before the Closing Date and with respect to any
Investment Related Property hereafter acquired by such Debtor it shall comply
with the provisions of this Section immediately upon acquiring rights therein,
in each case in form and substance satisfactory to the Secured Party.   With
respect to any Investment Related Property that is represented by a certificate
or that is an “instrument” (other than any Investment Related Property credited
to a Securities Account) it shall cause such certificate or instrument to be
delivered to the Secured Party, indorsed in blank by an “effective indorsement”
(as defined in Section 8-107 of the UCC), regardless of whether such certificate
constitutes a “certificated security” for purposes of the UCC.   With respect to
any Investment Related Property that is an “uncertificated security” for
purposes of the UCC (other than any “uncertificated securities” credited to a
Securities Account), it shall cause the issuer of such uncertificated security
to register the Secured Party as the registered owner thereof on the books and
records of the issuer.

 

(c)                                  Voting and Distributions.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing, and subject to applicable Gaming Laws, each
Debtor shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Investment Related Property
or any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Indenture.

 

(ii)                                  Upon the occurrence and during the
continuation of an Event of Default subject to Section 7.6:

 

(A)                              all rights of each Debtor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Secured Party who

 

17

--------------------------------------------------------------------------------


 

shall thereupon have the sole right to exercise such voting and other consensual
rights; and

 

(B)                                in order to permit the Secured Party to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Debtor shall promptly
execute and deliver (or cause to be executed and delivered) to the Secured Party
all proxies, dividend payment orders and other instruments as the Secured Party
may from time to time reasonably request and (2) each Debtor acknowledges that
the Secured Party may utilize the power of attorney set forth in Section 6.

 

4.5                               Intellectual Property.

 

(a)                                  Representations and Warranties.  Except as
disclosed in Schedule B of the Diligence Certificate (as such schedule may be
amended or supplemented from time to time), each Debtor hereby represents and
warrants, on the Issue Date, that:

 

(i)                                     Schedule B of the Diligence Certificate
(as such schedule may be amended or supplemented from time to time) sets forth a
true and complete list of (i) all active United States and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each Debtor
and (ii) all Patent Licenses, Trademark Licenses and Copyright Licenses material
to the business of such Debtor;

 

(ii)                                  it is the sole and exclusive owner of the
entire right, title, and interest in and to all Intellectual Property listed as
“owned” by such Debtor on Schedule B of the Diligence Certificate (as such
schedule may be amended or supplemented from time to time), and owns or has the
valid right to use all other Intellectual Property used in or necessary to
conduct its business, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on Schedule B of
the Diligence Certificate (as each may be amended or supplemented from time to
time);

 

(iii)                               to each Debtor’s knowledge, all Intellectual
Property is valid and enforceable; no holding, decision, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity of, such Debtor’s right to register, or such
Debtor’s rights to own or use, any Intellectual Property and no such action or
proceeding is pending or, to the best of such Debtor’s knowledge, threatened;

 

(iv)                              all registrations and applications for
Copyrights, Patents and Trademarks are standing in the name of each Debtor, and
none of the Trademarks, Patents, Copyrights or Trade Secret Collateral has been
licensed by any Debtor to any affiliate or third party, except as disclosed on
Schedule B

 

18

--------------------------------------------------------------------------------


 

of the Diligence Certificate (as each may be amended or supplemented from time
to time); and

 

(v)                                 there is no effective UCC financing
statement or other document or instrument now executed, or on file or recorded
in any public office that has not been released or terminated, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Secured Party.

 

(b)                                 Covenants and Agreements.  Each Debtor
hereby covenants and agrees that until the Secured Obligations have been paid in
full:

 

(i)                                     it shall promptly (but in no event more
than thirty (30) days after any Debtor obtains knowledge thereof) report to the
Secured Party (i) the filing of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
(whether such application is filed by such Debtor or through any agent,
employee, licensee, or designee thereof) and (ii) the registration of any
Intellectual Property by any such office, in each case by executing and
delivering to the Secured Party a completed Supplement to Security Agreement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto;

 

(ii)                                  it shall, promptly upon the reasonable
request of the Secured Party, execute and deliver to the Secured Party any
document required to acknowledge, confirm, register, record, or perfect the
Secured Party’s interest in any part of the Intellectual Property, whether now
owned or hereafter acquired;

 

(iii)                               it shall hereafter use commercially
reasonable efforts (which shall not require the payment of cash to, or the
reimbursement of fees and expenses of, the counterparty to any such contract or
the making of any material concessions under any such contract) so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Debtor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

4.6                               Commercial Tort Claims.

 

(a)                                  Representations and Warranties.  Each
Debtor hereby represents and warrants, on the Issue Date, that Schedule E of the
Diligence Certificate (as such schedule may be amended or supplemented from time
to time) sets forth all Commercial Tort Claims of each Debtor.

 

(b)                                 Covenants and Agreements.  Each Debtor
hereby covenants and agrees that until the Secured Obligations have been paid in
full, with respect to any Commercial Tort Claim hereafter arising it shall
deliver to the Secured Party a completed Supplement to Security Agreement,
substantially

 

19

--------------------------------------------------------------------------------


 

in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims.

 

4.7                               Judgments.

 

(a)                                  Representations and Warranties.  Each
Debtor hereby represents and warrants, on the Issue Date, that Schedule E of the
Diligence Certificate (as such schedule may be amended or supplemented from time
to time) sets forth all judgments in favor of each Debtor.

 

(b)                                 Covenants and Agreements.  Each Debtor
hereby covenants and agrees that until the Secured Obligations have been paid in
full, with respect to any judgment hereafter arising in its favor it shall
deliver to the Secured Party a completed Supplement to Security Agreement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, identifying such new judgments.

 

5.                                      FURTHER ASSURANCES; ADDITIONAL DEBTORS

 

5.1                               Further Assurances.

 

(a)                                  Each Debtor agrees that from time to time
until the Secured Obligations have been paid in full, at the expense of such
Debtor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or desirable and
commercially reasonable, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Secured Party to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, each Debtor shall:

 

(i)                                     execute and file such financing or
continuation statements, or amendments thereto, and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

 

(ii)                                  take all actions necessary to ensure the
recordation of appropriate evidence of the Liens and security interest granted
hereunder in the Intellectual Property with any intellectual property registry
in which said Intellectual Property is registered or in which an application for
registration is pending including, without limitation, the United States Patent
and Trademark Office, the United States Copyright Office, the various
Secretaries of State, and the foreign counterparts on any of the foregoing;

 

(iii)                               at any reasonable time, upon request by the
Secured Party, exhibit the Collateral to and allow inspection of the Collateral
by the Secured Party, or persons designated by the Secured Party; and

 

(iv)                              at the Secured Party’s reasonable request and
subject to the Intercreditor Agreement, appear in and defend any action or
proceeding that may affect the Secured Party’s security interest in all or any
part of the Collateral.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Each Debtor hereby authorizes the Secured
Party to file, until the Secured Obligations have been paid in full, a Record or
Records, including, without limitation, UCC financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Secured Party may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the Secured
Party herein.  Such UCC financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Secured Party
may determine, in its sole discretion, is necessary, advisable or prudent to
ensure the perfection of the security interest in the Collateral granted to the
Secured Party herein, including, without limitation, describing such property as
“all assets other than the excluded assets” or other substantially similar
descriptions.  Each Debtor shall furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request, all in reasonable detail.

 

(c)                                  Each Debtor hereby authorizes the Secured
Party to modify this Agreement after obtaining such Debtor’s approval of or
signature to such modification by amending Schedule B of the Diligence
Certificate (as such schedule may be amended or supplemented from time to time)
to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Debtor after the execution hereof or to delete any reference to any right, title
or interest in any Intellectual Property in which any Debtor no longer has or
claims any right, title or interest

 

(d)                                 Unless (i) the Secured Party shall have
failed to comply with Section 9-513(c) of the UCC with respect to any Debtor,
(ii) otherwise permitted under Section 4.1(b)(iii)(b) to ensure the continued
effectiveness of any UCC financing statement relating to such Debtor or
(iii) otherwise required under Section 5.1(a) to ensure the continued
effectiveness of any UCC financing statement relating to such Debtor or perfect
the security interest of the Secured Party hereunder in any Collateral of such
Debtor, such Debtor agrees not to file any termination statements, amendments,
corrections or supplements relative to the UCC financing statements filed in
connection with this Agreement without the prior written consent of the Secured
Party.

 

5.2                               Additional Debtors.  From time to time
subsequent to the date hereof, Subsidiary Guarantors (as defined in the
Indenture) may become additional Debtors pursuant to the terms of the Indenture,
by executing a Supplement to Security Agreement, substantially in the form
attached hereto as Exhibit A.  Upon delivery of any such counterpart agreement
to the Secured Party, notice of which is hereby waived by Debtors, (a) each
additional Debtor shall be a Debtor and shall be as fully a party hereto as if
additional Debtor were an original signatory hereto and (b) the supplemental
schedules thereto shall be incorporated into and become a part of and supplement
the respective schedules to this Agreement; and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Supplement to Security Agreement.  Each Debtor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Debtor hereunder, nor by any election of
Secured Party not to cause any Restricted Subsidiary of the Company to become an
additional Debtor hereunder.  This Agreement shall be fully effective as to any
Debtor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Debtor hereunder.

 

6.                                      ATTORNEY-IN-FACT

 

6.1                               Power of Attorney.  Each Debtor hereby
irrevocably appoints the Secured Party (such appointment being coupled with an
interest) as such Debtor’s attorney-in-fact, with full authority in the

 

21

--------------------------------------------------------------------------------


 

place and stead of such Debtor and in the name of such Debtor, the Secured
Party, from time to time in its discretion to take any action and to execute any
instrument that it may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement and the Intercreditor Agreement, including, without
limitation, the following:

 

(a)                                  upon the occurrence and during the
continuance of any Event of Default, to obtain and adjust insurance required to
be maintained by such Debtor pursuant to the Indenture;

 

(b)                                 upon the occurrence and during the
continuance of any Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any Event of Default, to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with clause
(b) above subject in all respects to the rights of any lender under the Credit
Agreement to receive, endorse and collect the same;

 

(d)                                 upon the occurrence and during the
continuance of any Event of Default, to file any claims or take any action or
institute any proceedings necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Secured Party with
respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Debtor as debtor;

 

(f)                                    to prepare, sign, and file for
recordation in any intellectual property registry, appropriate evidence of the
lien and security interest granted herein in the Intellectual Property in the
name of such Debtor as assignor;

 

(g)                                 to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same, any such payments made by the Secured Party to
become obligations of such Debtor to the Secured Party, due and payable
immediately without demand;

 

(h)                                 upon the occurrence and during the
continuance of any Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Secured Party were the absolute owner thereof
for all purposes, and to do, at the Secured Party’s option and such Debtor’s
expense, at any time or from time to time, all acts and things that the Secured
Party deems reasonably necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein in order to effect
the intent of this Agreement, all as fully and effectively as such Debtor might
do; and

 

(i)                                     upon the occurrence and during the
continuance of any Event of Default, to enforce all Supporting Obligations with
respect to any Collateral.

 

6.2                               No Duty on the Part of Secured Party.  The
powers conferred on the Secured Party hereunder are solely to protect the
interests of the Secured Party in the Collateral and shall not impose any duty
upon the Secured Party to exercise any such powers.  The Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its

 

22

--------------------------------------------------------------------------------


 

officers, directors, employees or agents shall be responsible to any Debtor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

7.                                      REMEDIES

 

7.1                               Generally.

 

(a)                                  If any Event of Default shall have occurred
and be continuing, the Secured Party may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

 

(i)                                     require any Debtor to, and each Debtor
hereby agrees that it shall at its expense and promptly upon request of the
Secured Party forthwith, assemble all or part of the Collateral as directed by
the Secured Party and make it available to the Secured Party at a place to be
designated by the Secured Party that is reasonably convenient to both parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Secured Party deems
appropriate;

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable; and

 

(b)                                 The Secured Party may be a purchaser of any
or all of the Collateral at any public or, to the extent permitted under the
UCC, private sale in accordance with the UCC and the Secured Party, as Secured
Party for and representative of the Holders, shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations of such Debtor as a credit on
account of the purchase price for any Collateral payable by the Secured Party at
such sale.  To the extent provided under the UCC or other applicable law, each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Debtor and Debtor hereby waives (to the extent
permitted by applicable law) all rights of redemption stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted until payment in full of the
Obligations.  Each Debtor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days notice to such Debtor of the time and
place of any public or private sale shall constitute reasonable notification. 
The Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Secured Party may

 

23

--------------------------------------------------------------------------------


 

adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor and by notice to the Company, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Debtor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree.  If the
proceeds of any sale or other disposition of the Collateral of any Debtor are
insufficient to pay all the Secured Obligations of such Debtor, such Debtor
shall be liable for the deficiency and the fees of any attorneys employed by the
Secured Party to collect such deficiency.  Each Debtor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Secured Party, that the Secured Party has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Debtor, and such Debtor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.  Nothing in this
Section shall in any way alter the rights of the Secured Party hereunder.

 

(c)                                  The Secured Party may sell the Collateral
following the occurrence and during the continuance of an Event of Default
without giving any warranties as to the Collateral.  The Secured Party may
specifically disclaim or modify, in its sole discretion, any warranties of title
or the like as to any Collateral.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of any of the
Collateral.  The Secured Party may comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.  Leasing and licensing of
Collateral by the Secured Party to third Persons are types of sales permitted
hereunder.

 

(d)                                 If the Secured Party sells any of the
Collateral of any Debtor on credit, the Secured Obligations of such Debtor will
be credited only with payments actually made by the purchaser and received by
the Secured Party and applied to the indebtedness of the purchaser.  In the
event the purchaser fails to pay for the Collateral, the Secured Party may
resell the Collateral.

 

(e)                                  The Secured Party shall have no obligation
to marshal any of the Collateral.

 

(f)                                    All amounts and proceeds (including
checks and other instruments) received by any Debtor in respect of amounts due
to such Debtor in respect of the Collateral or any portion thereof following the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Secured Party hereunder, shall be segregated
from other funds of such Debtor and shall be forthwith paid over or delivered
(subject to the Intercreditor Agreement to the extent then in effect) to the
Secured Party in the same form as so received (with any necessary endorsement)
to be held as cash Collateral and applied as provided by Section 7.5 following
the occurrence and during the continuance of an Event of Default.  Upon demand
from the Secured Party following the occurrence and during the continuance of an
Event of Default, Debtors shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.

 

7.2                               Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement, all Proceeds received by the Secured Party
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral of any Debtor shall be applied in full or in part by
the Secured Party against the Secured Obligations of such Debtor in the order
specified in Section 6.10 of the Indenture.

 

24

--------------------------------------------------------------------------------


 

7.3                               Investment Related Property.  Each Debtor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, the Secured Party may be compelled,
with respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Debtor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Debtor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Secured Party shall have no obligation to engage in public
sales and no obligation to delay the sale of any Investment Related Property for
the period of time necessary to permit the issuer thereof to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.  If the Secured Party determines to exercise its right to sell
any or all of the Investment Related Property, upon written request, each Debtor
shall and shall cause each issuer of any Pledged Stock to be sold hereunder,
each partnership and each limited liability company from time to time to furnish
to the Secured Party all such information as the Secured Party may reasonably
request in order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property which may be sold by the
Secured Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.  Notwithstanding any other provision of this
Agreement to the contrary, with respect to any deposit accounts that constitute
part of the Collateral, the Secured Party may only exercise remedies with
respect to such deposit accounts at the earliest of (i) the date that an Event
of Default shall be continuing for 180 consecutive days after the delivery of
written notice to the Company of such Event of Default under the Indenture,
(ii) the date on which a declaration of acceleration has been made under
Section 6.2 of the Indenture or an Event of Default under Section 6.1(a)(xii) or
(xiii) of the Indenture has occurred, and (iii) any other date to the extent
permitted under the Intercreditor Agreement at any time the Intercreditor
Agreement is in effect.

 

7.4                               Intellectual Property.

 

(a)                                  Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default:

 

(i)                                     the Secured Party shall have the right
(but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Debtor, the Secured Party or otherwise, in the
Secured Party’s sole discretion, to enforce any Intellectual Property, in which
event such Debtor shall, at the request of the Secured Party, do any and all
reasonable, lawful acts and execute any and all documents reasonably required by
the Secured Party in aid of such enforcement and such Debtor shall promptly,
upon demand, reimburse and indemnify the Secured Party as provided in Section 10
hereof in connection with the exercise of its rights under this Section, and, to
the extent that the Secured Party shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Debtor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the commercially material infringement of any of the material
Intellectual Property by others and for that purpose agrees to diligently

 

25

--------------------------------------------------------------------------------


 

maintain any action, suit or proceeding against any Person so infringing as
shall be reasonably necessary to prevent such infringement;

 

(ii)                                  upon reasonable written demand from the
Secured Party, each Debtor shall grant, assign, convey or otherwise transfer to
the Secured Party all of such Debtor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Secured Party such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

 

(iii)                               each Debtor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations of such
Debtor outstanding only to the extent that the Secured Party receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property of such Debtor;

 

(iv)                              within five (5) Business Days after written
notice from the Secured Party, each Debtor shall make available to the Secured
Party, to the extent within such Debtor’s power and authority, such personnel in
such Debtor’s employ on the date of such Event of Default as the Secured Party
may reasonably designate, by name, title or job responsibility, to permit such
Debtor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Debtor under or in connection
with the Intellectual Property, such persons to be available to perform their
prior functions on the Secured Party’s behalf and to be compensated by the
Secured Party at such Debtor’s expense on a per diem, pro-rata basis consistent
with the salary and benefit structure applicable to each as of the date of such
Event of Default; and

 

(v)                                 the Secured Party shall have the right to
notify, or require each Debtor to notify, any obligors with respect to amounts
due or to become due to such Debtor in respect of the Intellectual Property, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to the Secured Party, and, upon
such notification and at the expense of such Debtor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Debtor might have
done.

 

(b)                                 If (i) an Event of Default shall have
occurred and, by reason of cure, waiver, modification, amendment or otherwise,
no longer be continuing, (ii) no other Event of Default shall have occurred and
be continuing, (iii) an assignment or other transfer to the Secured Party of any
rights, title and interests in and to the Intellectual Property shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Debtor, the Secured Party shall promptly execute and
deliver to such Debtor, at such Debtor’s sole cost and expense, such assignments
or other transfer as may be necessary to reassign to such Debtor any such
rights, title and interests as may have been assigned to the Secured Party as
aforesaid, subject to any disposition thereof that may have been made by the
Secured Party; provided, after giving effect to such reassignment, the Secured
Party’s security interest granted

 

26

--------------------------------------------------------------------------------


 

pursuant hereto, as well as all other rights and remedies of the Secured Party
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any Liens granted by or on behalf of the Secured Party.

 

(c)                                  Solely for the purpose of enabling the
Secured Party to exercise rights and remedies under this Section 7 following the
occurrence and during the continuance of an Event of Default, each Debtor hereby
grants to the Secured Party, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Debtor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Debtor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Debtor, and wherever the same may be located.

 

7.5                               Cash Proceeds.  Cash Proceeds shall, following
the occurrence and during the continuance of an Event of Default, be held by
such Debtor in trust for the Secured Party, segregated from other funds of such
Debtor, and shall, forthwith upon receipt by such Debtor, unless otherwise
provided pursuant to Section 4.4, be turned over to the Secured Party in the
exact form received by such Debtor (duly indorsed by such Debtor to the Secured
Party, if required).  Any Cash Proceeds received by the Secured Party (whether
from a Debtor or otherwise), following the occurrence and during the continuance
of an Event of Default, shall be applied by the Secured Party in accordance with
Section 7.2.

 

7.6                               Regulatory Matters.  The Secured Party
acknowledges and agrees that the approval of the applicable Gaming Authorities
of this Agreement shall not act or be construed as the approval, either express
or implied, for the Secured Party to take any actions or steps provided for in
this Agreement for which prior approval of such Gaming Authority is required,
without first obtaining such prior and separate approval to the extent then
required by applicable law.

 

8.                                      CONTINUING SECURITY INTEREST; TRANSFER
OF NOTES

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, be binding upon each Debtor, its successors and assigns (except to
the extent otherwise provided in the Indenture), and inure, together with the
rights and remedies of the Secured Party hereunder, to the benefit of the
Secured Party and its successors, transferees and assigns.  Without limiting the
generality of the foregoing, but subject to the terms of the Indenture, any
Holder may assign or otherwise transfer any Note held by it to any other Person
to the extent permitted under the Indenture, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Holders.  Upon the payment in full of all Secured Obligations, the security
interest granted hereby shall terminate hereunder and all rights to the
Collateral granted hereunder shall revert to Debtors.  Upon any such termination
the Secured Party shall, at Debtors’ expense, execute and deliver to Debtors
such documents as Debtors shall reasonably request to evidence such termination.

 

9.                                      STANDARD OF CARE; SECURED PARTY
MAY PERFORM

 

The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Secured Party shall be
deemed to have exercised reasonable care in the custody and

 

27

--------------------------------------------------------------------------------


 

preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Secured Party accords its own
property.  Neither the Secured Party nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Debtor or otherwise.  If any Debtor fails to perform any
agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of the Secured Party incurred
in connection therewith shall be payable by each Debtor under Section 11.2
hereof.

 

10.                               INDEMNITY

 

(a)                                  Each Debtor agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless each
Indemnitee, from and against any and all claims, losses and liabilities in any
way relating to, growing out of or resulting from this Agreement and the
transactions contemplated hereby (including without limitation enforcement of
this Agreement), except to the extent such claims, losses or liabilities result
from such Indemnitee’s gross negligence or willful misconduct as finally and
unappeallably determined by a court of competent jurisdiction, and to pay to the
Secured Party promptly following written demand the amount of any and all
reasonable costs and reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents in accordance with the
terms and conditions of the Indenture.

 

(b)                                 The obligations of each Debtor in this
Section 10 shall survive the termination of this Agreement and the discharge of
such Debtor’s other obligations under this Agreement and the Indenture.

 

11.                               MISCELLANEOUS

 

11.1                        Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given to a Debtor or the Secured Party, shall be sent to such Person’s address
and in the manner as set forth in the Indenture.

 

11.2                        Expenses.  Debtors agree to pay promptly all the
actual and reasonable costs and expenses of preparation of the Indenture
Documents and any consents, amendments, waivers or other modifications thereto;
all the costs of furnishing all opinions by counsel for the Debtors; the
reasonable fees, expenses and disbursements of counsel to Secured Party (in each
case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Indenture
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Debtors; all the actual costs
and reasonable expenses of creating and perfecting Liens in favor of Secured
Party, for the benefit of the Holders, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to Secured
Party and of counsel providing any opinions that Secured Party may reasonably
request in respect of the Collateral or the Liens created pursuant to the
Indenture Documents; all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by Secured Party and its counsel) in connection with the custody or
preservation of any of the Collateral; and after the occurrence of an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel), keeper’s fees and costs of settlement,
incurred by Secured Party in enforcing any Secured Obligations of or in
collecting any payments due from any Debtor hereunder or under the other
Indenture Documents by

 

28

--------------------------------------------------------------------------------


 

reason of an Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

11.3                        Subrogation.  Each Debtor further agrees to waive
any and all rights of subrogation it may have against any other Debtor upon the
sale or disposition of all or any portion of the Collateral by Secured Party
pursuant to the terms of this Agreement until all of the Secured Obligations
have been paid in full, and following the payment in full of all Secured
Obligations, the Secured Party agrees that, at such Debtor’s reasonable request,
the Secured Party will execute and deliver to such Debtor appropriate documents
necessary to evidence the transfer by subrogation to such Debtor of an interest
in the Secured Obligations resulting from such payment by such Debtor.

 

11.4                        Debtor Waivers.  Each Debtor hereby waives to the
fullest extent permitted by applicable law, for the benefit of Secured Party:
(i) any right to require Secured Party, as a condition of payment or performance
by such Debtor, to (A) proceed against any other Debtor or any other Person,
(B) proceed against or exhaust any other security held from any other Debtor or
any other Person, (C) proceed against or have resort to any balance of any
deposit account or credit on the books of Secured Party attributable to any
other Debtor or any other Person, or (D) pursue any other remedy in the power of
Secured Party whatsoever, (ii) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of any other Debtor
including, without limitation, any defense based on or arising out of the lack
of validity or the unenforceability of any of the Indenture Documents or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of any other Debtor from any cause other than indefeasible payment in
full of the Secured Obligations; (iii) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (iv) any defense based upon Secured Party’s errors or omissions in
the administration of the Indenture Documents, except as a result of the gross
negligence, bad faith or willful misconduct of the Secured Party, (v) (A) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Agreement and any legal or equitable
discharge of such Debtor’s obligations hereunder, (B) the benefit of any statute
of limitations affecting such Debtor’s liability hereunder or the enforcement
hereof, (C) any rights to set-offs, recoupments and counterclaims, and
(D) promptness, diligence and any requirement that Secured Party protect,
secure, perfect or insure any other security interest or lien or any property
subject thereto; (vi) notices, demands, presentments, protests, notices of
dishonor and notices of any action or inaction, notices of default under the
Indenture Documents or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Indenture Documents or any
agreement related thereto, notices of any extension of credit to any other
Debtor and notices of any of the matters referred to in this paragraph and any
right to consent to any thereof, and (vii) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Agreement.

 

11.5                        Amendments and Waivers

 

(a)                                  Secured Party’s Consent.  Subject to
Section 11.5(b) and 11.5(c) and the terms of the Indenture, no amendment,
modification, termination or waiver of any provision of this Agreement, or
consent to any departure by any Debtor therefrom, shall in any event be
effective without the written concurrence of the Secured Party and, in the case
of any such amendment or modification, by each of the Debtors; provided, that
this Agreement may be modified by the execution of a Supplement to Security
Agreement by (i) Subsidiary Guarantors (as defined in the Indenture) to become
parties hereto as Debtors in accordance with Section 5.2 this Agreement and
(ii) existing Debtors pursuant to Section 4.1(b)(iii),

 

29

--------------------------------------------------------------------------------


 

4.4(b)(i), 4.5(b)(i), 4.6(b) or 4.7(b), and each other Debtor hereby waives any
requirement of notice of or consent to any such amendment.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

(b)                                 Other Consents.  No amendment, modification,
termination or waiver of any provision of this Agreement, or consent to any
departure by any Debtor therefrom, shall amend, modify, terminate or waive any
provision herein as the same applies to Secured Party without the consent of the
Secured Party except as provided in accordance with the Indenture.

 

(c)                                  Waiver.   Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on any Debtor in any case shall entitle
any Debtor to any other or further notice or demand in similar or other
circumstances.

 

11.6                        Successors and Assigns.   This Agreement shall be
binding upon the parties hereto and their respective successors and assigns
including all persons who become bound as debtor to this Agreement.  No Debtor
shall, except as permitted under the Indenture, assign any right, duty or
obligation hereunder. This Agreement is for the benefit of the Secured Party and
for such other Person or Persons as may from time to time become or be Holders,
and this Agreement shall be transferrable with the same force and effect and to
the same extent as the Secured Obligations may be transferrable, and the
Collateral shall secure any and all of the then existing and thereafter arising
Secured Obligations in favor of such a transferee that has effectuated such
transfer in accordance with the terms of the Indenture, with retroactive rank.

 

11.7                        Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

11.8                        Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof.  Notwithstanding anything herein or
implied by law to the contrary, the agreements of each Debtor set forth in
Sections 10 and 11.2 shall survive the payment of the Secured Obligations and
the termination hereof.

 

11.9                        No Waiver; Remedies Cumulative.  No failure or delay
on the part of the Secured Party in the exercise of any power, right or
privilege hereunder or under any other Indenture Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  All rights, powers and remedies existing under
this Agreement and the other Indenture Documents are cumulative, and not
exclusive of, any rights or remedies otherwise available. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.  Without limiting the generality of the foregoing, each Debtor
waives any right such Debtor may have to require the Secured Party and the
Holders to pursue any third Person for any of the Secured Obligations.

 

11.10                 Severability.  In case any provision in or obligation
hereunder shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

30

--------------------------------------------------------------------------------


 

11.11                 Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

11.12                 APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

11.13                 SUBMISSION TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY DEBTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER
INDENTURE DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH DEBTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY SUBMITS TO AND ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; 
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;  AGREES THAT SERVICE OF ALL PROCESS
IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE DEBTOR AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 11.1;  AGREES THAT SERVICE AS PROVIDED ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE DEBTOR IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND AGREES SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY DEBTOR IN THE COURTS OF ANY OTHER JURISDICTION HAVING JURISDICTION
OVER SUCH DEBTOR.

 

11.14                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

11.15                 Gaming Laws.  The Secured Party acknowledges, understands
and agrees that the Gaming Laws may impose certain licensing or transaction
approval requirements prior to the exercise of the rights and remedies granted
to it under this Agreement with respect to the Collateral subject to the Gaming
Laws.

 

(a)                                  If any consent under the Gaming Laws is
required in connection with the taking of any of the actions which may be taken
by the Secured Party in the exercise of its rights hereunder, then each Debtor
agrees to use its commercially reasonable best efforts to secure such consent
and to cooperate with the Secured Party in obtaining any such consent.  Upon the
occurrence and during the continuation of any Event of Default, each Debtor
shall promptly execute and/or cause the execution of all applications,
certificates, instruments, and other documents and papers that the Secured Party
may be required to file in order to obtain any necessary approvals under the
Gaming Laws, and if such Debtor fails or refuses to execute such documents, the
Secured Party or the court with jurisdiction may execute such documents on
behalf of such Debtor.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary other than as set forth in Section 7.5, nothing in
this Agreement shall (i) effect any transfer of any ownership interest in a
Debtor or (ii) effect any transfer, sale, purchase, lease or hypothecation of,
or any borrowing or loaning of money against, or any establishment of any voting
trust agreement or other similar agreement with respect to any certificate of
suitability or any owner’s license heretofore issued to any person, including
any Debtor, under any of the Gaming Laws.

 

(c)                                  Debtors and Secured Party each acknowledge
that the Gaming Licenses held by the Company are not part of the Collateral of
this Agreement and that, under the above described legislation and
rules promulgated thereunder, Secured Party may be precluded from or otherwise
limited in taking possession of or selling the Collateral of this Agreement
under the Defaults and Remedies provisions of this Agreement.  Debtors and
Secured Party each also acknowledge that due to various legal restrictions,
including, without limitation, licensing of operators of pari-mutuel wagering
facilities and prior approval of the sale or disposition of assets of a licensed
pari-mutuel wagering operation, the sale of Collateral may be denied by Gaming
Authorities or delayed pending Gaming Authority action or approval.

 

11.16                 Effectiveness.  Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Secured Party of written or telephonic notification of such execution and
authorization of delivery thereof.

 

11.17                 Entire Agreement.  This Agreement, the other Indenture
Documents and the Intercreditor Agreement embody the entire agreement and
understanding between the Debtors and the Secured Party and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Indenture Documents and the
Intercreditor Agreement may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

11.18                 The Mortgages.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of any
Mortgage and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of fixtures and leases, letting and licenses
of, and contracts and agreements relating to real property or leases of real
property and vessels registered with the U.S. Coast Guard, and the terms of this
Agreement shall be controlling in the case of all other Collateral.

 

11.19                 Indenture Controls.  All terms, covenants, conditions,
provisions and requirements of the Indenture are incorporated by reference in
this Agreement.   In the event of any conflict or inconsistency between the
provisions of this Agreement and those of the Indenture, including, without
limitation, any conflicts or inconsistencies in any definitions herein or
therein, the provisions or definitions of the Indenture shall govern.

 

11.20                 Trust Indenture Act Controls.  If any provision of this
Agreement limits, qualifies or conflicts with the duties imposed by the Trust
Indenture Act of 1939 as in effect on the date of this Agreement, the imposed
duties shall control.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Debtor and the Secured Party have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

DEBTORS:

 

DIAMOND JO WORTH, LLC

 

 

 

 

 

By:

 /s/ Natalie Schramm

 

 

 

Name: Natalie Schramm

 

 

Title:  Chief Financial Officer

 

 

 

 

 

DIAMOND JO WORTH CORP.

 

 

 

 

 

By:

 /s/ Natalie Schramm

 

 

 

Name: Natalie Schramm

 

 

Title:  Chief Financial Officer

 

 

 

 

 

DIAMOND JO WORTH HOLDINGS, LLC

 

 

 

 

 

By:

 /s/ Natalie Schramm

 

 

 

Name: Natalie Schramm

 

 

Title:  Chief Financial Officer

 

 

 

 

 

SECURED PARTY:

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee,
as Secured Party

 

 

 

 

 

By:

 /s/ Richard H. Prokosch

 

 

 

Name: Richard H. Prokosch

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF SUPPLEMENT TO SECURITY AGREEMENT

 

This SUPPLEMENT TO SECURITY AGREEMENT, dated [                     , 20    ], is
delivered by the undersigned in favor of U.S. Bank National Association, as
Trustee (together with any successor Trustee pursuant to the terms of the
Indenture, the “Secured Party”), acting in the capacity of collateral agent for
the benefit of itself and the Holders, pursuant to the Pledge and Security
Agreement, dated as of July 15, 2005 (as it may be from time to time amended,
restated, modified or supplemented, the “Security Agreement”), among Diamond Jo
Worth, LLC, a Delaware limited liability company (the “Company”), Diamond Jo
Worth Corp., a Delaware corporation (“DJW Corp.” and, together with the Company,
the “Issuers”), Diamond Jo Worth Holdings, LLC, a Delaware limited liability
company (“Parent”), and each Subsidiary Guarantor (as defined in the Indenture
referred to therein) from time to time party thereto pursuant to Section 5.2
thereof, and the Secured Party.  Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

 

The undersigned [hereby confirms, as of the date first written above, the grant
to the Secured Party set forth in the Security Agreement](1) [does hereby grant
to the Secured Party a security interest in, all of the undersigned’s right,
title and interest in and to all Collateral to secure the Secured Obligations of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located](2).  The undersigned hereby further agrees, as of the date first
written above, to [continue to] be bound by all of the terms and provisions of
the Security Agreement, as supplemented by this Supplement to Security
Agreement.  The undersigned hereby makes all of the representations and
warranties set forth in the Security Agreement, and hereby represents and
warrants that the attached supplements to Schedules accurately and completely
set forth all [additional] information required pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the schedules to the Security Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to Security
Agreement to be duly executed and delivered by its duly authorized officer.

 

 

[NAME OF DEBTOR]

 

 

 

 

 

By:

 /s/ Natalie Schramm

 

 

 

Name: Natalie Schramm

 

 

Title:  Chief Financial Officer

 

 

--------------------------------------------------------------------------------

(1)  Use bracketed language for existing Debtor.

(2)  Use bracketed language for new Debtor.

 

A-1

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO BY:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee, as Secured Party

 

 

By:

 

 

 

Name:

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF CONTROL AGREEMENT (SECURITIES ACCOUNTS)

 

[ATTACH SECURITIES CONTROL AGREEMENT]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF CONTROL AGREEMENT (DEPOSIT ACCOUNTS)

 

[ATTACH DEPOSIT ACCOUNT CONTROL AGREEMENT]

 

C-1

--------------------------------------------------------------------------------